IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Peter Ray,                                 :
                               Appellant   :
                                           :
      v.                                   :
                                           :
Civil Service Commission of Borough of     :
Darby and Borough of Darby                 :     No. 215 C.D. 2015


Peter Ray                                  :
                                           :
      v.                                   :
                                           :
Civil Service Commission of Borough of     :
Darby and Borough of Darby                 :
                                           :
Appeal of: Borough of Darby                :     No. 359 C.D. 2015


                                    ORDER


             NOW, February 22, 2016, upon consideration of appellee’s application

for reargument and designated appellant’s answer in response thereto, the application

is denied.



                                           MARY HANNAH LEAVITT,
                                           President Judge